Citation Nr: 0523502	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a thyroid disorder, to 
include non-malignant fibroid nodules, follicular adenoma, 
mutinodular goiter, and residuals of a thyroidectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, denying the issue on appeal.  
Pursuant to her request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2005.  At that 
time, additional documentary evidence was received into the 
record with a waiver of initial consideration by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

At the conclusion of the March 2005 hearing, the undersigned 
Veterans Law Judge ordered that the record be left open for a 
period of 45 days, to give the veteran an opportunity to 
obtain and submit additional documentary evidence.  Since 
then the appellant has submitted evidence which documents the 
fact that Germany was contaminated by radioactive fallout 
associated with the April 26, 1986 disaster at Chernobyl.  
Further, this evidence includes indications that Southern 
Germany, to include the area near Berchtesgaden, was exposed 
to some of the highest contamination rates in all of Germany.  
(See "Plate 7-Germany and Switzerland" at 
http://www.progettohumus.it/include/chernobyl/mappe/europa/PL
ATE07.PDF  referenced in 
http://www.davistownmuseum.org/cbm/Rad7.html, a document 
submitted by the appellant.)  Unfortunately, this evidence 
was presented without a waiver of initial consideration by 
the RO.  While certain procedures are currently in effect 
which provide for the Board to solicit a waiver of initial RO 
review, as there exist other reasons to remand this matter, 
those procedures are not for application in this instance.  

Review of the record indicates that this matter was certified 
by the RO for the Board's review on April 5, 2005.  On March 
15, 2004, there was submitted to the RO a medical report from 
C. Y. Williams, M.D., of the VA's Medical Center in Atlanta, 
Georgia; however, no supplemental statement of the case was 
furnished to the veteran following the RO's receipt of that 
report.  The failure to issue the supplemental statement of 
the case directly contravenes the provisions of 38 C.F.R. 
§ 19.31 (2004).  The record does not otherwise reflect the 
RO's consideration of that report.  Remand is required for 
correction of this oversight.

Lastly, it is apparent that the dosimetry data provided by 
the United States Army in April 2003 is limited to the period 
from May to November 1985, when the period of alleged 
radiation exposure occurred in late April or early May of 
1986.  Further inquiry is needed from the service department 
as to whether a radiation badge was worn by the veteran or 
other personnel serving with her at her duty station during 
the period in question.  If so, updated dosimetry data must 
be obtained and associated with the claims file.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the veteran must 
be notified that epidemiological studies 
are needed to support her allegation that 
there was a generalized increased 
incidence of thyroid disease in 
Berchtesgaden and/or Southeast West 
Germany following ionizing radiation 
exposure associated with the April 1986 
Chernobyl disaster.  

The veteran must also be advised to 
submit all pertinent evidence not already 
on file that she holds in her possession.  
She must also be notified that, if 
requested, VA will assist her in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that she 
furnishes sufficient, identifying 
information and authorization.  

2.  Further inquiry must be made of the 
United States Army Radiation Dosimetry 
Branch in order to ascertain whether 
additional data regarding any exposure of 
the veteran or her unit to ionizing 
radiation in Berchtesgaden, Germany, from 
April 1986 to September 1987, are 
available.  If so, a dose estimate for 
the aforementioned period must be 
prepared for inclusion in the claims 
folder.  Depending on the response 
received, further input as needed from 
the VA's Under Secretary for Health and 
Under Secretary for Benefits must then 
also be obtained, with appropriate 
documentation thereof being added to the 
veteran's claims folder.  

3.  Lastly, a new rating decision must be 
prepared and the veteran's claim for 
service connection for a thyroid 
disorder, to include non-malignant 
fibroid nodules, follicular adenoma, 
mutinodular goiter, and residuals of a 
thyroidectomy, must be readjudicated on 
the basis of all of the evidence on 
record, including that received into the 
record in March 2004 and March 2005, and 
all dispositive legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

